Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Species I:  Fig. 1 directed to transient voltage suppression device 1.
Species II: Fig. 2 directed to transient voltage suppression device 2.
Species III:  Fig. 3 directed to transient voltage suppression device 3.
Species IV: Fig. 4 directed to transient voltage suppression device 4.
Species V:  Fig. 5 directed to transient voltage suppression device 5.
Species VI: Fig. 6 directed to transient voltage suppression device 2.
Species VII:  Fig. 7 directed to transient voltage suppression device 7.
Species VIII: Fig. 8 directed to transient voltage suppression device 8.
Species IX:  Fig. 9 directed to transient voltage suppression device 9.
Species X: Fig. 10 directed to transient voltage suppression device 10.
Species XI:  Fig. 11 directed to transient voltage suppression device 11.
Species XII: Fig. 12 directed to transient voltage suppression device 12.
Species XIII:  Fig. 13 directed to transient voltage suppression device 13.
Species XIV: Fig. 14 directed to transient voltage suppression device 14.
Species XV:  Fig. 15 directed to transient voltage suppression device 15.
Species XVI: Fig. 16 directed to transient voltage suppression device 16.

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. For example, the transient voltage suppression device in Species II has a second well 108 (para 46) whereas the transient Species III do not have the second well and the transient voltage suppression device in Species III has the seventh doping region 107 whereas transient voltage suppression device in Species II do not have the seventh doping region 107. 
In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently claim 1 is a generic claim.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Therefore, restriction for examination purposes as indicated is proper.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the 
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 
If claims are added after the election, applicant must indicate which are readable upon the elected species MPEP § 809.02(a).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
		


/WASIUL HAIDER/          Examiner, Art Unit 2819